Citation Nr: 9913634	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  There is no record of a back disability in service or 
shortly thereafter.  The veteran's current back disability is 
not related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. 1110, 1131, 5107 (West 1991); 38 C.F.R. 
3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the veteran's claim of 
entitlement to service connection for a back disability is 
well grounded, meaning plausible, or capable of 
substantiation.  38 U.S.C.A. 5107(a).  The veteran's service 
medical records are not available to VA, and presumed to have 
been destroyed by fire in 1973.  Where service medical 
records are not available through no fault of the veteran, VA 
is under a heightened duty to explain its findings and its 
conclusions and to consider carefully the evidence of record 
in light of the "benefit of the doubt" doctrine contained in 
38 U.S.C.A. 5107(b) (West 1991); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board is 
satisfied with the RO's efforts to procure service medical 
records through alternative means, to include requests for 
records at Fort Polk, resulting in the receipt of Morning 
Reports.  A search for Surgeon General's Office (SGO) record 
(through the National Personnel Records Center (NPRC)) 
likewise also made and was negative; a reply from that office 
indicated that all service medical and clinical records were 
lost in the fire of 1973.  The RO also contacted the veteran 
and requested that he submit any evidence that he had 
concerning his inservice injury including statements from 
service comrades.  

Service connection may be granted for disability due to 
disease or injury incurred or aggravated while in service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 3.303 (1998). 
).  For the showing of chronic disease in service, there must 
be a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

As noted above, the veteran's service medical records are not 
available.  No hospitalization or SGO records reflecting 
hospitalization have been procured.  Of record are copies of 
"morning reports" for the veteran's unit.  These show that in 
September 1950, the veteran was hospitalized for 5 days for a 
problem incurred in the line of duty.  The purpose of the 
hospitalization is not recorded, nor are the events which 
transpired during the period of hospitalization noted. 

There is also of record a statement from a former service 
comrade, who wrote that he was the first sergeant with the 
veteran in the same unit at Camp Polk from September 1, 1950 
to March 31, 1951.  The serviceman went on to state that the 
veteran injured his back while removing a tank track in the 
fall of 1950.  It was reported that due to this injury, the 
veteran was in the hospital at Camp Polk for a period of 
time.  

Private medical records show treatment concerning the 
veteran's back beginning in the 1990's.  These records show 
that the veteran was treated in April 1996 after he developed 
some right hip pain in conjunction with tending a boat that 
had blown.  By way of history, he reported having had back 
problems in service and that his back had bothered him on and 
off since then.  He underwent back surgery in May 1996.  In 
an August 1997 letter, a private physician reported that the 
veteran had undergone a diskectomy and fusion due to 
degenerative spondylolisthesis and forward slippage of the L3 
on L4.  The examiner opined that the veteran's injury in the 
1950's sped up the development of the significant problems 
that he had in his back over the years culminating in his 
surgery in May 1996.  

When the veteran was examined by VA in November 1997, the 
examiner noted that the veteran gave a history of injuring 
his back in service and was hospitalized for two to three 
weeks.  He stated that he then wore a T brace and returned to 
light duty.  He stated that he has had intermittent back pain 
since that time and that in May 1996 he re-injured his back 
and developed severe back pain.  The veteran reported that he 
underwent surgery and now had left leg weakness.  The 
examiner found, status post surgery on the lumbar spine for 
what the veteran described as disk herniation, and weakness 
of the left lower extremity with atrophy of the left lower 
extremity.  

The veteran was examined by VA in January 1999.  He gave a 
history and listed complaints consistent with histories 
provided on previous examination.  The veteran also reported 
that he had re-injured his back when his sister fell and he 
bent over to pick her up.  The examiner found, degenerative 
disk disease involving the lumbosacral spine, status post 
spinal fusion and laminectomy with mild to moderate 
functional loss primarily due to fatigue more than pain.  The 
examiner reported that he would not attach the veteran's 
pain, to lifting his sister or to the recent boat incident 
since he was sure that the pain developed before that time.  
He stated that he did not have enough evidence in the claims 
file to directly relate the back pain or back degenerative 
disease to service.  He stated that his opinion would change 
if he were given more records for a direct correlation for 
the back injury and military service.  

The Board notes that the veteran's service medical records 
are not available. There are of record morning reports 
listing treatment for the veteran.  These records show merely 
that the veteran was treated in service for some complaint in 
September 1950 and do not provide any specifics regarding the 
cause of the treatment or the type of treatment provided.  
The Board emphasizes service connection determination must 
include evaluation of all pertinent lay evidence as well as 
medical evidence, in light of the circumstances of the 
veteran's service, and that service connection may be granted 
on the basis of competent lay evidence, not medical evidence 
alone.  Neither the veteran nor his former service comrade is 
competent to either diagnose a back disability in or post-
service, or to relate a current condition to service.  While 
they, as lay individuals, are competent to provide evidence 
of symptoms, they are not competent to provide evidence that 
requires medical knowledge.  See Espiritu v Derwinski, 2Vet. 
App. 492 (1992).  Even if it were conceded that the veteran 
was treated in service for back complaints, that treatment 
would have been for an acute and transitory disability since 
there is nothing in the record that shows treatment for a 
back disability thereafter until the 1990's, many years after 
service discharge.  This is too remote in time to reasonably 
be related to service.  Thus a chronic disability could not 
be established because there is no continuity of 
symptomatology shown.  

In addition, while a private examiner has related the 
veteran's back disability to service, this was based on a 
history provided by the veteran.  A physician's opinion 
regarding the etiology of a disorder can be no better than 
the facts alleged by the veteran.  See Black v. Brown, 5 Vet. 
App. 178, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  A lay history is not transformed into "competent 
medical evidence" merely because the transcriber happens to 
be a medical professional. See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In addition, the VA examiner noted that 
absent additional evidence, he was unable to relate the 
veteran's back disability to service.  

The Board finds that the evidence does not reasonably support 
a finding that the veteran's back disability was incurred in 
service and thus the claim must be denied. 



ORDER

Service connection for back disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

